Shaw, C. J.
The plaintiff’s counsel very properly admit» that parol evidence may be received to prove that the bond was executed, not on the day when it bears date, but on another day, which was the Lord’s day; so that we have only to decide whether the bond is void by reason of it^ being executed on that day.
The Rev. Sts. c. 50, § 1, enact that “ no person shall do any manner of labor, business or work, except only works of necessity and charity, on the Lord’s day.” And the statement of facts admits that there is nothing to show that the execution of this bond was a work of necessity of charity. Was its execution “ any manner of labor, business or work,” within the meaning of the statute ? Certainly it was. The legislature intended to prohibit secular business on the Lord’s day, and did not confine the prohibition to manual labor, but extended it to the making of bargains, and all kinds of trafficking.
The general principle, that an action will not lie on a contract made in contravention of a statute, or of a principle of the common law, is well established, and has been repeatedly recognized and enforced in this Commonwealth. A leading case on this point is Wheeler v. Russell, 17 Mass. 258. A contract, the making of which is illegal, cannot be the subject matter of an action. Considerations of public policy require the enforcement of this rule, although both parties have joined m the violation of the law, and the defendant may be as much in fault as the plaintiff. It is not for the defendant’s sake that the objection is ever allowed. In Morck v. Abel, 3 Bos. & Pul. 38, Lord Alvanley said, “ no man can come into a British court of justice to seek the assistance of the law, who founds his claim anon a contravention of the British laws.”
*287The bond now in suit was made in contravention of the statute respecting the observance of the Lord’s day, (Rev. Sts. c. 50,) and clearly falls within the principles above stated. In Bosworth v. Inhabitants of Swansey, 10 Met. 363, it was decided that a person who travels on the Lord’s day, neither from necessity nor charity, cannot maintain an action against a town for an injury received by him, whilst so travelling, by reason of a defect in a road which the town is bound to keep in repair. And in Robeson v. French, 12 Met. 24, it was decided that a plaintiff, upon whom a deceit had been practised in an exchange of horses on the Lord’s day, could not maintain an action against the party who had deceived him. In this last case, the case of Geer v. Putnam, 10 Mass. 312, which has often been supposed to support a different doctrine, was put upon its proper ground, and shown not to be at variance with the doctrine which we now hold.
The numerous cases, cited by the defendant’s counsel, show that the principle which we apply to the present case has been applied, in England and in the other States of the Union, with great uniformity. And we have seen several other cases, published since the argument, in which the courts in our sister States have decided that an action cannot be maintained on a contract made on the Lord’s day, if it be not made from necessity or charity.*

Judgment for the defendant.


 Dodson v. Harris, 10 Alab. 566. Saltmarsh v. Tuthill, 13 Alab. 390. Towle v. Larrabee, 13 Shepley, 464. Adams v. Hamell, 2 Doug. (Michigan) Rep. 73. Link v Clemmens, 7 Blackf. 479 But see Swisher’s Lesse v. Williams’s Heirs, Wright, 754.